People v D'Amico (2021 NY Slip Op 02817)





People v D'Amico


2021 NY Slip Op 02817


Decided on May 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
PAUL WOOTEN, JJ.


2019-02992
 (Ind. No. 124/17)

[*1]The People of the State of New York, respondent,
vCharles D'Amico, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Jennifer Burton of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered March 11, 2019, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the County Court violated his right to equal protection, and that such violation affected the voluntariness of his plea, is unpreserved for appellate review (see People v Russo, 85 NY2d 872, 874; People v Cesar, 131 AD3d 223, 227) and, in any event, without merit.
Under the negotiated terms of the defendant's waiver of the right to appeal, the defendant expressly preserved his right to appeal the excessiveness of his sentence. Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86). The defendant's valid waiver of his right to appeal precludes review of his remaining contentions (see People v Thomas, 34 NY3d 545, 565; People v Brown, 122 AD3d 133).
CHAMBERS, J.P., AUSTIN, LASALLE and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court